        Case 19-20368               Doc 3          Filed 07/24/19 Entered 07/24/19 09:00:02                        Desc Ch 7 First
                                                       Mtg I/J No POC Page 1 of 2
Information to identify the case:
Debtor 1              Paul G Lacombe                                                     Social Security number or ITIN   xxx−xx−6267

                      First Name   Middle Name     Last Name                             EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                                 Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)                                                                      EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court District of Maine
                                                                                         Date case filed for chapter 7 July 23, 2019
Case number:          19−20368


Official Form 309A (For Individuals or Joint Debtors) 12/15
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Paul G Lacombe

2.      All other names used in the
        last 8 years

3.     Address                               211 Randall Rd., #23
                                             Lewiston, ME 04240

4.     Debtor's attorney                     Richard J. O'Brien Esq.                                 Contact phone (207) 784−4563
                                             Linnell, Choate & Webber, LLP
       Name and address                      83 Pleasant Street, P.O. Box 190                        Email: robrien@lcwlaw.com
                                             Auburn, ME 04212

5.     Bankruptcy trustee                    Anthony J. Manhart                                      Contact phone 207−791−3000
                                             Preti Flaherty, LLP
       Name and address                      One City Center                                         Email: trusteemanhart@preti.com
                                             PO Box 9546
                                             Portland, ME 04112
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
       Case 19-20368                 Doc 3        Filed 07/24/19 Entered 07/24/19 09:00:02                                Desc Ch 7 First
                                                      Mtg I/J No POC Page 2 of 2
Debtor Paul G Lacombe                                                                                                       Case number 19−20368


6. Bankruptcy clerk's office                      537 Congress Street                                         Hours open:
                                                  Portland, ME 04101−3318                                     Monday−Friday
                                                                                                              8:30 am − 1:00 pm
    Documents in this case may be filed at this                                                               1:30 pm − 4:30 pm
    address. You may inspect all records filed    Clerk of the Bankruptcy Court:
    in this case at this office or online at      Alec Leddy
    www.pacer.gov.                                                                                            Contact phone (207)780−3482

                                                                                                              Date: July 24, 2019


7. Meeting of creditors                           August 23, 2019 at 10:00 AM                                 Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              University of Southern Maine,
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            Lewiston−Auburn College, 51
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.                                                     Westminster Street, Lewiston,
                                                                                                              ME 04204
                                                          *** Valid photo identification required ***


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: October 22, 2019
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).
                                                  Deadline to seek a determination of automatic
                                                  dismissal for failure to file all information required
                                                  by section 521(a)(1) is 75 days from the date of
                                                  filing the case.


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                The Court will process all Chapter 7 cases as no−asset cases. Therefore, please do not
                                                  file a proof of claim now. If it later appears that assets are available to pay creditors, the
    Please do not file a proof of claim unless    clerk will send you another notice telling you that you may file a proof of claim and
    you receive a notice to do so.                stating the deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
